Case 1:20-cv-00098-TSK-MJA Document 31 Filed 04/01/21 Page 1 of 5 PageID #: 132



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG

 WILLIAM J. JONAS, III,

             Plaintiff,

 v.                                                 Civ. Action No. 1:20-CV-98
                                                               (Kleeh)

 JASON DAVIS,
 President of Enhanced Recovery
 Company, LLC,

             Defendant.


        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 26]

       On   May     5,     2020,     the    pro   se   Plaintiff,       William     Jonas

 (“Plaintiff”), filed a Complaint alleging violations of the Fair

 Debt Collections Practices Act (“FDCPA”) against Defendant Jason

 Davis (“Defendant”). Compl., ECF No. 1.                    On December 14, 2020,

 Defendant      filed      a    Motion     to   Dismiss    for   Lack    of    Personal

 Jurisdiction. [ECF No. 17]. Despite an Order to Show Cause and

 Denying Plaintiff’s Motion for Continuance, Plaintiff failed to

 file a response in opposition to the Motion. [ECF No. 23].

       Pursuant to 28 U.S.C. § 636 and the local rules, the Court

 referred the action to United States Magistrate Judge Michael J.

 Aloi for initial review. On March 1, 2021, the Magistrate Judge

 entered    a     Report       and   Recommendation       (“R&R”)   [ECF      No.   26],

 recommending that the Court grant the Motion to Dismiss [ECF No.

 17] and that Plaintiff’s Complaint be dismissed without prejudice.
Case 1:20-cv-00098-TSK-MJA Document 31 Filed 04/01/21 Page 2 of 5 PageID #: 133
 JONAS V. DAVIS                                                        1:20-CV-98
        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 26]

       The R&R also informed the parties regarding their right to

 file specific written objections to the magistrate judge’s report

 and recommendation. Under Local Rule 12 of the Local Rules of

 Prisoner Litigation Procedure of the Northern District of West

 Virginia,      “[a]ny      party    may    object     to   a    magistrate    judge’s

 recommended disposition by filing and serving written objections

 within fourteen (14) calendar days after being served with a copy

 of the magistrate judge’s recommended disposition.” LR PL P 12.

 Therefore, parties had fourteen (14) calendar days from the date

 of   service    of   the    R&R    to     file    “specific    written   objections,

 identifying the portions of the Report and Recommendation to which

 objection is made, and the basis of such objection.” The R&R

 further     warned      them      that    the     “[f]ailure     to    file   written

 objections . . . shall constitute a waiver of de novo review by

 the District Court and a waiver of appellate review by the Circuit

 Court of Appeals.” The docket reflects that Plaintiff accepted

 service of the R&R on March 3, 2021. [ECF No. 27]. Plaintiff timely

 filed objections to the R&R on March 15, 2021, and a motion to

 defer deadlines. [ECF Nos. 29 and 30].

       When reviewing a magistrate judge’s R&R, the Court must review

 de novo only the portions to which an objection has been timely

 made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

 without      explanation,           any      of      the       magistrate     judge’s


                                              2
Case 1:20-cv-00098-TSK-MJA Document 31 Filed 04/01/21 Page 3 of 5 PageID #: 134
 JONAS V. DAVIS                                             1:20-CV-98
        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 26]

 recommendations” to which there are no objections. Dellarcirprete

 v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

 uphold portions of a recommendation to which no objection has been

 made unless they are clearly erroneous. See Diamond v. Colonial

 Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       “When a party does make objections, but these objections are

 so general or conclusory that they fail to direct the district

 court to any specific error by the magistrate judge, de novo review

 is unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730

 (S.D. W. Va. 2009) (emphasis added) (citing Orpiano v. Johnson,

 687 F.2d 44, 47 (4th Cir. 1982)). “When only a general objection

 is made to a portion of a magistrate judge’s report-recommendation,

 the Court subjects that portion of the report-recommendation to

 only a clear error review.” Williams v. New York State Div. of

 Parole,   No.   9:10-CV-1533    (GTS/DEP),    2012   WL   2873569,   at   *2

 (N.D.N.Y. July 12, 2012).

       A party waives any objection to an R&R that lacks adequate

 specificity. See Mario v. P & C Food Markets, Inc., 313 F.3d 758,

 766 (2d Cir. 2002) (finding that a party’s objections to the

 magistrate judge’s R&R were not specific enough to preserve the

 claim for review). Bare statements “devoid of any reference to

 specific findings or recommendations . . . and unsupported by legal


                                      3
Case 1:20-cv-00098-TSK-MJA Document 31 Filed 04/01/21 Page 4 of 5 PageID #: 135
 JONAS V. DAVIS                                                      1:20-CV-98
        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 26]

 authority, [are] not sufficient.” Mario, 313 F.3d at 766. Pursuant

 to the Federal Rules of Civil Procedure and this Court’s Local

 Rules, “referring the court to previously filed papers or arguments

 does not constitute an adequate objection.” Id.; see also Fed. R.

 Civ. P. 72(b); LR PL P 12.

        The Court finds that Plaintiff’s objections are conclusory,

 restate allegations of his Complaint, and are not specific to the

 findings and recommendation of the Magistrate Judge with respect

 to   the   necessary   standard      for       the   allegations     lodged   in   the

 Complaint regarding the FDCPA. Plaintiff specifically takes issue

 with   the   magistrate      judge’s   January        27,   2021,    order    denying

 continuance    [ECF    No.    23],   instead         of   the    magistrate   judge’s

 recommendation that this Court dismiss Plaintiff’s Complaint due

 to lack of personal jurisdiction.

        Because Plaintiff’s objections are insufficient as to the

 magistrate judge’s recommendation that this Court lacks personal

 jurisdiction over Defendant, the Court is under no obligation to

 conduct a de novo review. Accordingly, the Court reviewed the R&R

 for clear error. Upon careful review, and finding no clear error,

 the Court ADOPTS the R&R [ECF No. 26]. The Motion to Dismiss is

 GRANTED [ECF     No.   17]    and    the   Complaint        is    DISMISSED   WITHOUT

 PREJUDICE. Plaintiff’s Motion to Defer Deadlines and Rulings is

 DENIED AS MOOT. [ECF No. 30].


                                            4
Case 1:20-cv-00098-TSK-MJA Document 31 Filed 04/01/21 Page 5 of 5 PageID #: 136
 JONAS V. DAVIS                                             1:20-CV-98
        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 26]

       The Court DIRECTS the Clerk to enter judgment in favor of the

 Defendant as it relates to the remaining claims.          The Court ORDERS

 that this action be DISMISSED WITHOUT PREJUDICE and STRICKEN from

 the docket.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to

 counsel of record via electronic means and to the pro se Plaintiff

 via certified mail, return receipt requested.

       DATED: April 1, 2021


                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE




                                      5
